﻿Papua New Guinea
congratulates Mr. Jeremić on his recent election as
President of the General Assembly at its sixty-seventh
session. Our country pledges its support to him in that
role. I also commend his predecessor, His Excellency
Mr. Nassir Abdulaziz Al-Nasser, for the valuable work
that he has done in the past year.
Papua New Guinea recently celebrated its 37
years of independence, on 16 September. Prior to that,
despite various challenges, our country successfully
completed its general elections in a fair and peaceful
manner. Those elections culminated in the convening
of our ninth National Parliament and the formation
of a new Government. We thank our close friends
and development partners that have assisted us in the
election process, including Australia, New Zealand,
Japan, South Korea, China, the United States, Great
Britain, the European Union, the United Nations and
the Commonwealth.
As a young developing nation, we are proud of our
Constitution-based and evolving democracy. While our
people have subsisted on the island nation of Papua New
Guinea for many centuries, our short modern history
continues to be a testament to the will of our people to
maintain and consolidate our burgeoning democracy in
line with the rule of law. In today’s world, that is the
basis on which a just and fair society is built and on
which societies have been built.
Papua New Guinea’s key development priorities in
the next five years are contained in our Medium-Term
Development Plan 2011-2015. That seeks to achieve a long-term national road map under our Vision 2050.
We need to strengthen our economy for it to be more
resilient to global market shocks by diversifying
trade and investment and by reviewing development
cooperation, ensuring that our people’s basic needs are
met.
Papua New Guinea is also increasing investment
in our children’s future, security and success by the
provision of free and quality education from the
elementary to the secondary level and by further
subsidizing education from Grade 12 to the tertiary
level. We believe that that will help us to achieve
Millennium Development Goal 2 on universal primary
education, which will enhance our nation-building
process.
We are also rehabilitating and developing our major
infrastructure, such as roads, airports, ports, schools
and hospitals, as key drivers of sustainable development
in our country. We are increasing support for funding
to ensure the delivery of basic health-care and social
services countrywide. That includes the revitalization
of our institutional and human resources capacity to
take the country to a higher development level, which
is our national development priority.
Our Government has prioritized combating
corruption at all levels of society. In doing so, we have
adopted the principle of zero tolerance. In that respect,
our country is setting up the Independent Commission
against Corruption to enhance implementation of the
United Nations Convention against Corruption. We
believe that such legislation and policy efforts will
improve good governance, resulting in the effective
delivery of basic services and the provision of access to
opportunities for participation in national development
by all relevant stakeholders.
The economy of Papua New Guinea is growing at
an annual rate of 8 per cent. Our improved economic
performance is underscored by political stability, sound
macroeconomic management and the development of
the first large liquefied natural gas project. The revenue
from that project is likely to increase the growth of our
economy, doubling the revenue base by 2014. We intend
to share that wealth with our Pacific neighbours in the
appropriate manner. In that context, a sovereign wealth
fund has been set up to professionally manage the
revenue from the liquefied natural gas project and other
extractive industries. We plan to reinvest that revenue
for the future of our country.

We believe that a strengthened economy will
improve our social indicators, particularly by
addressing our literacy levels, high maternal and infant
mortality rates, law and order enforcement, the ageing
public sector workforce and the declining state of our
country’s infrastructure.
Papua New Guinea supports the Secretary-
General’s five-year action agenda on sustainable
development, enhanced human security, enhancing the
core values of the international community, supporting
nations in transition, and working with and for women
and young people, which was launched on 25 January.
Papua New Guinea continues to benefit from a strong
United Nations presence, through which various
development programmes have been implemented. We
highly value the contribution of the United Nations in
that regard.
We have also been implementing the One United
Nations initiative since 2006 as a self-starter country.
So far, that is working exceptionally well for our
country. We are also grateful that the United Nations
has heeded our call and has synergized its development
assistance framework 2012-2015 with our Medium-
Term Development Plan. However, we can do more. We
urge donor partners to abide by the principles of the
Paris Declaration on Aid Effectiveness and the Accra
Agenda for Action. Through the Pacific Islands Forum,
we have adapted the Cairns Compact in order to better
coordinate development assistance and to ensure the
effective delivery of aid.
We welcome the proactive engagement of the United
Nations with the Pacific region and thank the Secretary-
General for his visit and ongoing commitment. We
are encouraged by that and by the fact that contacts
with the United Nations system and personnel will be
strengthened in the Pacific Islands region.
The challenge for Papua New Guinea is to ensure that
the development of our natural resources is sustainable
and that the benefits are effectively translated into the
improved livelihoods of our people. That, in turn, will
assist us in meeting our Millennium Development Goals
(MDGs), especially the 22 indicators and 90 national
targets that we have set ourselves. We acknowledge
that it will be a challenge to attain all the MDGs by
2015, but note there has been measured progress in
the eradication of extreme poverty and hunger, which
is MDG 1, and the reduction of child mortality, which is MDG 4. So for our part, our country is taking full
ownership of the MDGs.
With the support of our development partners such
as the European Union and the United Nations, Papua
New Guinea is conducting a trial of the Millennium
Village concept this month. We recommit ourselves
to working with our international partners, including
the United Nations, and we reiterate that the MDGs
need to be the priority while we discuss sustainable
development goals for the long term.
Papua New Guinea continues to scale up its
efforts to further strengthen human rights protection
and advancement in the country. We are working
closely with United Nations agencies and our other
development partners in the furtherance of these
objectives. To date, we have reported to the Human
Rights Council on work done relating to the Convention
on the Elimination of All Forms of Discrimination
against Women in July 2010. We have also reported to
the Human Rights Council under the universal periodic
review process. Additionally, the 2012 report of the
Special Rapporteur on violence against women, its
causes and consequences (A/HRC/20/16) and the 2010
report of the Special Rapporteur on torture and other
cruel, inhuman or degrading treatment or punishment
are being considered by our Government this year.
Papua New Guinea is committed to gender
empowerment and equality. We recognize women and
girls as not only key national development partners
but also persons whose inherent human dignity must
be respected and safeguarded. This is a central pillar
of our Constitution and a core value of our national
development road map. A testament to the success of
this measure is that more girls are enrolling in primary
and upper levels of education with an increasingly high
retention rate. Women are also increasingly employed,
recognized and given greater responsibilities in
our public and private sectors. In fact, we achieved
a historical milestone this year, and one which is
unprecedented in our political history, in that, for the
first time, three women were elected to the national
parliament. This positive trend is increasing in our
country at all levels.
We also recognize the critical importance of
protecting our women and girls from violence and
discrimination. Papua New Guinea is taking a
proactive approach through education, advocacy
and legislation to prevent gender-based violence. We have made violence against women and girls a crime
punishable by law. Partnership with all stakeholders,
including our development partners and civil society,
forms an important part of the gender empowerment
and equality issues in our country. In this context, we
commend the funding, substantially from the Australian
Government, that was announced at the margins of the
Pacific Islands Forum in Rarotonga in August 2012, as
well as that from other development partners, including
New Zealand, the United Nations and the United States
of America.
Having acceded to the Convention on the Rights of
Persons with Disabilities, Papua New Guinea is now in
the process of ratifying the Convention. Our country is
working with our Pacific Islands Forum member States
to host the Pacific Islands Forum Disability Ministers
Meeting on 3 and 4 October 2012 in Port Moresby.
We are also working towards setting up an
independent national human rights commission and, at
the same time, we are in the process of withdrawing
the seven reservations on the 1951 Convention relating
to the Status of Refugees and its 1967 Protocol. In this
context, we are partnering with Australia to address
human trafficking and human smuggling issues in our
region.
The theme that was chosen for the High-level
Meeting during this session, the rule of law at the
national and international levels, is timely and
commendable. Papua New Guinea fully subscribes, as I
have said, to the principles of the rule of law.
Papua New Guinea also fully subscribes to
disarmament and non-proliferation to secure a peaceful
world. We urge nuclear nations to denuclearize and
those thinking of going nuclear to refrain from doing
so. The Pacific region remains a nuclear-free zone, and
we urge other Member States that have yet to sign and ratify the Rarotonga Treaty, which prohibits nuclear
weapons in the region, to do so.
We remain concerned about the continued
proliferation of small arms and light weapons. In
this context, we call for the recent impasse on the
negotiations on a global arms trade treaty to be ended
as soon as possible.
Papua New Guinea supports the Group of Seven
Plus forum for its efforts to strengthen peacebuilding
and State-building in fragile and post-conflict countries
and commend Timor-Leste for their leadership. As part
of our national commitment to fostering global peace
and security, Papua New Guinea has commenced its
contribution to the United Nations peacekeeping force
and is looking to expand that contribution.
We remain committed to the United Nations
sustainable development agenda, especially on climate
change, with respect to mitigation and adaptation.
We are committed to working closely with the global
community under the United Nations Framework
Convention on Climate Change and subscribe to the
Rio+20 outcome declaration, “The future we want”
(resolution 66/288, annex).
Papua New Guinea recognizes the pivotal role
of the Global Green Growth Institute (GGGI) for
sustainable development. As a founding member of
GGGI, Papua New Guinea pledges to work together
with other stakeholders to ensure the desired outcomes
through the Institute. In this context, we pay tribute to
the work that has been done by the Republic of Korea.
In conclusion, we support the call made by the
Secretary-General for the reform of the United Nations
system. We also again call for the reform of the Security
Council in both the permanent and the non-permanent
categories of members, in order for it to reflect the
geopolitical realities of today.